MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       Dec 29 2015, 7:47 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
James T. Knight                                          Gregory F. Zoeller
Andrew A. Achey                                          Attorney General of Indiana
Hillis, Hillis, Rozzi & Achey
                                                         Robert J. Henke
Logansport, Indiana                                      Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 29, 2015
of the Parent-Child Relationship                         Court of Appeals Case No.
of:                                                      25A03-1503-JT-78
W.M. (Minor Child),                                      Appeal from the Fulton Circuit
                                                         Court
and
                                                         The Honorable A. Christopher
T.O. (Mother)                                            Lee, Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         25C01-1406-JT-100
        v.

Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015        Page 1 of 7
      Bailey, Judge.



                                          Case Summary
[1]   T.O. (“Mother”) appeals the termination of her parental rights to W.M.

      (“Child”), upon the petition of the Fulton County Department of Child Services

      (“the DCS”). She presents the sole issue of whether the trial court clearly erred

      in terminating her parental rights because her release from incarceration was

      imminent. We affirm.



                             Facts and Procedural History
[2]   Child was born in July of 2007 to Mother and B.M. (“Father”). On July 12,

      2013, DCS caseworkers and law enforcement visited the residence of Mother,

      Father, and Child. Police officers discovered an active methamphetamine lab

      and twenty-five weapons. Mother refused a drug screen. She was arrested and

      Child was taken into DCS custody. Father was already in the Fulton County

      Jail.


[3]   Subsequently, Mother and Father admitted that Child was a Child in Need of

      Services. Both parents were ordered to participate in services. However,

      Father remained incarcerated and did not participate. Mother participated in

      some services, albeit sporadically. She was arrested on separate drug-related

      charges in November of 2013. She tested positive for methamphetamine on

      nine occasions and refused several other drug screens. She entered an in-patient

      treatment program but, after four days, left against medical advice. She was
      Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015   Page 2 of 7
      removed from an outpatient treatment program after she tested positive for

      methamphetamine. On July 18, 2014, her supervised visits with Child were

      terminated.


[4]   On June 25, 2014, the DCS petitioned to terminate the parental rights of

      Mother and Father. On October 1, 2014 and on November 25, 2014, fact-

      finding hearings were conducted. Father, who remained incarcerated,

      telephonically testified that he agreed to the DCS plan of adoption of Child by

      his paternal grandmother. Mother, who was also then incarcerated, testified

      that she wanted the opportunity to parent Child after her anticipated release

      from incarceration in April of 2015.


[5]   On February 5, 2015, the trial court entered its findings of fact, conclusions,

      and order terminating the parental rights of Father and Mother. Mother now

      appeals.1



                                      Discussion and Decision
                                                Standard of Review
[6]   Our standard of review is highly deferential in cases concerning the termination

      of parental rights. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This

      Court will not set aside the trial court’s judgment terminating a parent-child

      relationship unless it is clearly erroneous. In re A.A.C., 682 N.E.2d 542, 544



      1
          Father is not an active party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015   Page 3 of 7
      (Ind. Ct. App. 1997). We neither reweigh the evidence nor judge the credibility

      of the witnesses and consider only the evidence that supports the judgment and

      the reasonable inferences to be drawn therefrom. Id.


        Requirements for Involuntary Termination of Parental Rights
[7]   Parental rights are of a constitutional dimension, but the law provides for the

      termination of those rights when the parents are unable or unwilling to meet

      their parental responsibilities. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 147 (Ind. 2005). The purpose of terminating parental rights is not

      to punish the parents, but to protect their children. In re L.S., 717 N.E.2d 204,

      208 (Ind. Ct. App. 1999), trans. denied.


[8]   Indiana Code section 31-35-2-4(b)(2) sets out the elements that the DCS must

      allege and prove by clear and convincing evidence in order to terminate a

      parent-child relationship:


              (A) that one (1) of the following is true:

              (i)     The child has been removed from the parent for at least six
              (6) months under a dispositional decree.
              (ii)    A court has entered a finding under IC 31-34-21-5.6 that
              reasonable efforts for family preservation or reunification are not
              required, including a description of the court’s finding, the date
              of the finding, and the manner in which the finding was made.
              (iii) The child has been removed from the parent and has been
              under the supervision of a local office or probation department
              for at least fifteen (15) months of the most recent twenty-two (22)
              months, beginning with the date the child is removed from the



      Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015   Page 4 of 7
               home as a result of the child being alleged to be a child in need of
               services or a delinquent child;


               (B) that one (1) of the following is true:


               (i)    There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
               (ii)   There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


[9]    If the court finds that the allegations in a petition described above are true, the

       court shall terminate the parent-child relationship. I.C. § 31-35-2-8(a). A trial

       court must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial

       court must also “evaluate the parent’s habitual patterns of conduct to determine

       the probability of future neglect or deprivation of the child.” Id.


                                                    Analysis
[10]   The trial court found that Mother was charged with drug-related offenses in

       July of 2013 and again in November of 2013; she had submitted nine drug

       Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015   Page 5 of 7
       screens that tested positive for amphetamine or methamphetamine; on

       numerous occasions, she failed to comply with drug testing protocol; she left

       inpatient treatment against medical advice; she was discharged from outpatient

       treatment for failure to maintain sobriety; she failed to successfully complete

       other programs or services; several parental visits were cancelled due to

       Mother’s impairment; and Child was thriving in the pre-adoptive home of his

       paternal grandmother.


[11]   Mother does not allege that the trial court’s findings lack evidentiary support,

       nor does she challenge the trial court’s legal conclusions. Rather, Mother

       argues error in that “the trial court neglected to consider Mother’s release date

       when it issued a decision terminating her parental rights.” (Appellant’s Br. at

       3.) Mother directs our attention to the language of H.G. v. Ind. Dep’t of Child

       Servs., 959 N.E.2d 272, 291 (Ind. Ct. App. 2011): “the court is not prohibited

       from considering the possibility of a parent’s early release, nor should it

       disregard a parent’s voluntary efforts while in prison.” Beyond this, Mother

       does not develop an argument such that we could find error in the trial court’s

       decision.


[12]   Nevertheless, it is apparent that the trial court did not ignore the testimony that

       Mother had been offered a plea agreement for six months executed time and

       two and one-half years’ probation, which meant that she expected to be

       released from incarceration in April of 2015. Indeed, the trial court made the

       following factual finding:



       Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015   Page 6 of 7
               As a result of the events leading to removal of the Child on July
               12, 2013, Mother was charged in cause number 25C01-1307-FB-
               463 with: Ct. 1 Dealing in Methamphetamine, Ct. II Possession
               of Methamphetamine; Ct. III Illegal Drug Lab, Ct. IV Neglect of
               a Dependent. Mother entered a plea of guilty to Possession of
               Methamphetamine in the cause and was awaiting sentencing at
               the point of the termination hearing. The plea agreement
               “capped” any executed time at six months and called for 25C01-
               1307-FB-463 and 25C01-1311-FD-708 to run consecutively.


               On November 20, 2013, Mother was arrested again and charged
               in cause number 25C01-1311-FD-708 with Ct. I Possession of
               Methamphetamine; Ct. II Possession of Marijuana with a Prior
               Conviction; and Ct. III Possession of a Controlled Substance.
               Mother entered a plea of guilty to Possession of
               Methamphetamine in the cause and was awaiting sentencing at
               the point of the termination hearing. The plea agreement
               “capped” any executed time at six months and called for 25C01-
               1307-FB-463 and 25C01-1311-FD-708 to run consecutively.


       (App. at 8-9.) It appears that Mother is actually asking that this court reweigh

       the evidence and accord greater weight to the testimony of her wishes and

       future aspirations to effectively parent. This we cannot do. In re A.A.C., 682
N.E.2d at 544.



                                               Conclusion
[13]   Mother has not shown clear error in the termination decision.


[14]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 25A03-1503-JT-78 | December 29, 2015   Page 7 of 7